Title: From George Washington to Edward Hubbard, 23 April 1756
From: Washington, George
To: Hubbard, Edward

 

[Winchester, 23 April 1756]

To Ensign Hubbard. commanding at Enocks’s Fort.Sir,

It has been determind here in a Council of War, that it would be most advisable for you to evacuate your Fort at Enocks’s; destroy it, and join Captain Harrison at Edwards’s, with your party, stores, and the inhabitants. As we are not acquainted with their situation at Cox’s, it was thought best that you should send the Sergeant there, a conditional order to join you at Enocks’s, or keep possession where he is (whichever he and the Inhabitants, from the situation of affairs, think most advisable;) until we can send them some assistance, which will, I hope, be very soon; as I expect to be joined by a number of men shortly.
You are to send him this order immediately. If he retreats to your party, you must order him to destroy the Fort, ere he quits the place.
I would recommend it to the Inhabitants, to drive down their Cattle, &c. with them. Yours

G:W.
April 23, 1756.    

